Title: John Quincy Adams, Penalty of the Bond for Mount Wollaston Farm, September 1826
From: Adams, John Quincy
To: 


				
					Penalty of the Bond, ten thousand Dollars
					September 1826
				
				Whereas the said John Adams has this day, by his deed duly executed and acknowledged, conveyed all the Estate in belonging to him Quincy, known by the name of the Mount Wollaston Farm, to the said John Quincy Adams, his Heirs, and Assigns, in fee simple; now the Condition of this Obligation is such that if the said John Quincy Adams, his Executors or Administrators, shall from and after the first day of April next, well and truly pay to the said John Adams, during the term of his natural life the sum of one thousand dollars a year, in quarterly payments of two hundred and fifty dollars each to be made on the first days of July, October, January and April, or as soon afterwards as demanded; then the above Obligation, is to be null and void; otherwise to remain in full force and virtue.In Consideration of the Bond given me by the said J. Q. A. bearing even date with these presentsAll that Estate in said Quincy known by the name of the Mount Wollaston farm, which belonged to the late Norton Quincy EsquireAll that part of the real Estate of the late Norton Quincy of Quincy Esquire, which one ninth part of which was by his last Will and Testament bequeathed to my late wife Abigail Adams deceased, and also all those portions of the same Estate, which were conveyed to me by Cotton Tufts junr. and Mercy his wife, by their Deed, dated 1. April 1803—by Richard Cranch, and Mary his wife by their deed  of 29. March 1802—by Quincy Thaxter, Thomas Thaxter junr. and  his wife, Thomas Loring and  his wife, Hannah Thaxter, Elizabeth Thaxter and Celia Thaxter, by their joint deed of 29. March 1802, and by Stephen Peabody and Elizabeth his wife, by their deed of 7. Augt. 1 1802.—being the whole of the Estate of the said Norton Quincy known by the name of the Mount Wollaston Farm, in Quincy, bounded Westerly on the town Land, and on land of the late Moses Black Esquire, Northerly on the Creek and on the Salt Water, Easterly on Land of Samuel Spear, and Salt-Marsh of sundry persons, and Southerly by a line drawn from a Creek or arm of the Sea, along by the town Lands so called, and Salt marsh of sundry persons, and across rocky Island, together with two lots of Cedar Swamp, in the Town of Randolph, and a wood lot in the six hundred acres so called—with all the Lands, Tenements, Hereditaments, and their Appurtenances and Privileges, therein contained and described, excepting such part of a cedar swamp as I and my said wife Abigail heretofore conveyed by our Deed to the said Cotton Tufts junr.excepting the one ninth part of the said Estate bequeathed as aforesaid to my late wife Abigail Adams; and which by our joint deed of 17—August 1803, was conveyed to the said John Quincy Adams, his Heirs and Assigns, in Trust for the use and benefit of my said wife, and of me, and of the survivor of us, during said survivors natural life, and afterwards to the use of the said John Quincy Adams, his Heirs and Assigns foreverexcept as aforesaid—
				
					
				
				
			